Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This office action is responsive to the amendment filed on 4/28/21. Claims 2, 4 – 7, 10, 14, 15, 18, 22 and 23 have been canceled and claims 1, 3, 8, 9, 11 – 13, 16, 17, 19 – 21 and 24 are pending.

Response to Arguments
Applicant’s arguments with respect to amended claims 1, 9 and 17 have been considered but are moot. Applicants argue generic segmentation has not been disclosed. Although Atre fails to explicitly disclose generic segmentation, Altre teaches segmentation in at least paragraphs 57-58 (In some aspects, NIC 725 may use metadata included in the hardware descriptors to segment the data into TCP packets) which can be considered generic segmentation. In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize Atre’s method of segmentation involves generic segmentation, for the purpose of segmenting payload according to a generic technique. Furthermore, a type of “generic” segmentation has not been recited in the claim limitations. Therefore, it is the Examiner’s position that the claim limitations as written have been met.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, 9, 12, 13, 16, 17, 20, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Atre et al. (US 2018/0220322 A1).
Regarding claims 1 and 9, Atre teaches a method and network interface controller (NIC) (Fig. 7, paragraph 54: wireless communication device 705) comprising: circuitry (see elements of Figure 7; paragraph 55) to: send segmentation capabilities of the NIC to a protocol stack of a compute device (paragraphs 57-58: driver 720 may determine metadata, and may generate hardware descriptors to convey metadata for a set of TCP packets that are to be transmitted via the network. In some aspects, driver 720 may determine the metadata for the set of TCP packets based at least in part on the data. For example, driver 720 may determine a TCP flag, an Internet Protocol identifier, a TCP sequence number, a length identifier (e.g., a TCP length identifier, an Internet Protocol length identifier, etc.), and/or the like. In some aspects, driver 720 may determine a set of physical addresses for a set of TCP segments corresponding to the data. For example, driver 720 may identify a set of non-contiguous memory locations identified by physical addresses for the data in memory and may configure the hardware descriptors to identify the physical addresses for the set of non-contiguous memory locations. As shown by reference number 770, driver 720 may provide the metadata from a TCP layer of a network stack (e.g., of driver 720) to the hardware of NIC 725 for use in segmenting the data into a set of TCP packets and/or generating a TCP header for the set of TCP packets); receive, from the protocol stack, segmentation profiles for a network packet based on the sent segmentation capabilities (paragraphs 57-58: NIC 725 performs hardware-assisted TCP segmentation based at least in part on wireless communication device 705 offloading the TCP segmentation from software of driver 720 to hardware of NIC 725. In some aspects, NIC 725 may use metadata included in the hardware descriptors to segment the data into TCP packets. In some aspects, NIC 725 may use the metadata (e.g., the hardware descriptors) to generate TCP headers for the set of TCP packets…); determine whether a size of a payload of the network packet exceeds a maximum size threshold (paragraph 56: the data may satisfy a data size threshold associated with the network, such as a data size threshold relating to a maximum transmission unit (MTU) size of the network. For example, application 710 may provide a particular quantity of data that is greater than a threshold size, and is to be segmented into a set of packets; also described in paragraph 62); and paragraphs 56-57: application 710 may provide a particular quantity of data that is greater than a threshold size, and is to be segmented into a set of packets, which are each less than the threshold size; also described in paragraphs 62-63 and 75).
	Although Atre fails to explicitly disclose generic segmentation, Atre teaches segmentation in at least paragraphs 57-58 (In some aspects, NIC 725 may use metadata included in the hardware descriptors to segment the data into TCP packets) which can be considered generic segmentation. 
	In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize Atre’s method of segmentation involves generic segmentation, for the purpose of segmenting payload according to a generic technique.
Regarding claim 12 and 20, Atre teaches the method and non-transitory machine-readable storage media of claims 9 and 17, comprising the method implemented by a driver of a NIC (paragraph 58: NIC 725 performs hardware-assisted TCP segmentation based at least in part on wireless communication device 705 offloading the TCP segmentation from software of driver 720 to hardware of NIC 725). 
Regarding claim 13 and 21, Atre teaches the method and non-transitory machine-readable storage media of claims 9 and 17, comprising the method implemented by circuitry included in the NIC (paragraph 58: NIC 725 performs hardware-assisted TCP segmentation based at least in part on wireless communication device 705 offloading the TCP segmentation from software of driver 720 to hardware of NIC 725). 
Regarding claims 8, 16 and 24, Atre teaches the method, non-transitory machine-readable storage media and NIC of claims 1, 9 and 17, wherein to program the NIC for segmentation of the payload based, at least in part, on the segmentation profiles further comprises the segmentation profiles to indicate rules for segmentation of the payload, the rules to include a segment size (paragraph 57: As further shown in FIG. 7, and by reference number 765, driver 720 may determine metadata, and may generate hardware descriptors to convey metadata for a set of TCP packets that are to be transmitted via the network. In some aspects, driver 720 may determine the metadata for the set of TCP packets based at least in part on the data. For example, driver 720 may determine a TCP flag, an Internet Protocol identifier, a TCP sequence number, a length identifier (e.g., a TCP length identifier).
Although Atre fails to explicitly disclose generic segmentation, Altre teaches segmentation in at least paragraphs 57-58 (In some aspects, NIC 725 may use metadata included in the hardware descriptors to segment the data into TCP packets) which can be considered generic segmentation. 
	In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize Atre’s method of segmentation involves generic segmentation, for the purpose of segmenting payload according to a generic technique.
Regarding claim 17, Atre teaches the same limitations described above in the rejection of claims 1 and 9. Atre further teaches one or more non-transitory machine-readable storage media comprising a plurality of instructions stored thereon that, when executed, paragraph 22).

Claims 3, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Atre et al. (US 2018/0220322 A1) as applied to claims 1, 9 and 17 above, and further in view of Vincent et al. (US 2018/0181431 A1).
Regarding claims 3, 11 and 19, Atre teaches the method, non-transitory machine-readable storage media and NIC of claims 1, 9 and 17, wherein the circuitry is further to: header information for each segmented payload (paragraph 58: to generate TCP headers for the set of TCP packets); and generate a plurality of network packets, wherein each of the plurality of network packets includes header information and a segmented payload (paragraph 58: to generate TCP headers for the set of TCP packets… obtain the payload of each TCP packet, and include the TCP header with each TCP packet as each TCP packet is sent via a network connection). 
	Atre fails to explicitly disclose replicating the header.
	However, Vincent teaches replicating header information for each segmented payloads based on a description of replicated headers included in the segmentation profiles (end of paragraph 64: TCP header can be replicated for each packet, with potentially some small changes to compensate for the overall change in size, using segmentation; further described in paragraphs 75, 77).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Atre’s method by incorporating the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185.  The examiner can normally be reached on Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RHONDA L MURPHY/Primary Examiner, Art Unit 2462